Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The instant invention is deemed an unobvious improvement over the prior art found Sobolewski, U.S. Patent Publication 2015/0000515 (hereinafter “Sobolewski”). Sobolewski discloses a rotary actuator comprising a curved piston rotatably coupled to an axle shaft, and positioned within a curbed piston chamber; resilient barrier modules adapted to separate the curved piston within the curved piston chamber from first and second chambers on either side of the curved piston chamber; . Sobloweski and all other prior art fails to disclose the novelty of the invention which his “one or more haptic sensors situated to collect and transmit haptic feedback data based on one or more of the rotation of the curved piston and the respective pressures in each of the first and second chambers; and a control module adapted to receive the haptic feedback data transmitted by the one or more haptic sensors to control the rotary actuator apparatus in response thereto.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  2013/0133413 and 9816537 also discloses rotary actuators that are controlled by a pressure source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/           Examiner, Art Unit 3745                                                                                                                                                                                             /ABIY TEKA/Primary Examiner, Art Unit 3745